DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-20 are pending.
Claim 5 is canceled.

Response to Amendment
The amendments to the claims filed on December 21, 2020 have been entered. Claims 1-4 and 6-20 are pending. In regard to claims 5-7, the objections has been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed. Independent claims 1, 9 and 18 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electronic device, comprising: a housing; a first printed circuit board (PCB) disposed in the wherein the grip sensor is configured to measure a first capacitance value of the second conductive path and provide the first capacitance value to the processor, and wherein the processor is configured to: identify a state of a first electrical connection between the first connector and the electrical path, and a state of a second electrical connection between the second connector and the electrical path, based on the first capacitance value, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electronic device, comprising: a sensor circuit to measure a capacitance value; a memory to store instructions; an antenna; radio-frequency integrated circuitry (RFIC); a first connector electrically coupled with the antenna; a second connector electrically coupled with the RFIC; a first path electrically coupling a first node between the antenna and the first connector with the sensor circuit; a second path electrically coupling a second node between the antenna and the first connector with the sensor circuit and distinguished from the first path; a third path electrically coupling the first connector and the second wherein the sensor circuit is configured to: measure a first capacitance value at the first node using the first path; measure a second capacitance value at the second node using the second path; and transmit information about the first capacitance value and information about the second capacitance value to the processor, and wherein the instructions are executable by the processor to cause the electronic device to: receive the information associated with the first capacitance value and the second capacitance value; control a strength of a signal output through the antenna based on information about the first capacitance value; and identify a state of an electrical connection between the first connector and the third path, and a state of an electrical connection between the second connector and the third path, information about the second capacitance value, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electronic device, comprising: a sensor circuit configured to obtain information including a capacitance value; a first circuit electrically coupled to the sensor circuit through a first path, and configured to operate differently depending on whether contact between the electronic device and an external object is detected; a first connector electrically coupled to the sensor circuit through a second path; a second connector; a coaxial cable electrically coupled to the first connector and the second connector; a display; a memory configured to store instructions; and a processor, wherein the instructions are executable by the processor to cause the electronic device obtain information about a first capacitance value measured through the first path from the first circuit as detected by the sensor circuit; obtain information about a second capacitance value measured through the second path from the first connector as detected by the sensor circuit, wherein the second path is different from the first path; and display the information about the first capacitance value and the information about the second capacitance value on the display, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831